         Case 2:21-cv-00294-JDP Document 8 Filed 06/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DURRELL ANTHONY PUCKETT,                         Case No. 2:21-cv-00294-JDP (PC)
11                        Plaintiff,                   SCREENING ORDER THAT PLAINTIFF:
12            v.                                            (1) FILE AN AMENDED
                                                            COMPLAINT; OR
13    RALPH DIAZ, et al.,
                                                            (2) NOTIFY THE COURT THAT HE
14                        Defendants.                       WISHES TO STAND BY HIS
                                                            COMPLAINT, SUBJECT TO
15                                                          DISMISSAL OF CLAIMS AND
                                                            DEFENDANTS
16
                                                       ECF No. 7
17
                                                       SIXTY-DAY DEADLINE
18

19

20          Plaintiff’s amended complaint is difficult to understand and contains unrelated claims

21   against more than one defendant. I will give him an opportunity to amend before recommending

22   dismissal of this action.

23                                     Screening and Pleading Requirements

24          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

25   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

26   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

27   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

28   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).
                                                        1
         Case 2:21-cv-00294-JDP Document 8 Filed 06/09/21 Page 2 of 3


 1          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 2   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 3   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

 4   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

 5   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

 6   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

 7   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

 8   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

 9   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

10   n.2 (9th Cir. 2006) (en banc) (citations omitted).

11          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

12   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

13   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

14   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

15   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

16   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

17   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

18                                                  Analysis

19          The amended complaint contains at least three unrelated claims. First, plaintiff alleges

20   that defendants Alfero, Lozano, Baughman, Diaz, Castillo, and Newsom violated his due process
21   rights by forcing him to wear a “bite mask” and confining him to the special housing unit. ECF

22   No. 7 at 4-5. Second, he alleges that a correctional officer named Babb has violated his Eighth

23   Amendment rights by preventing him from accessing mental health services. Id. at 5. Third,

24   plaintiff also alleges that prison staff have retaliated against him for filing lawsuits by sending

25   “assassins” to threaten him. Id. at 6. Factually unrelated claims against multiple defendants

26   belong in separate lawsuits, see George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007), and plaintiff
27   has not shown that these three claims are sufficiently related to proceed together.

28          Additionally, the lack of organization in the complaint makes it difficult to understand.
                                                          2
        Case 2:21-cv-00294-JDP Document 8 Filed 06/09/21 Page 3 of 3


 1   Plaintiff references numerous defendants, but devotes little time to describing the specifics of

 2   each individual’s involvement. The result is a series of vague claims that do not explain to the

 3   reader how each defendant allegedly violated plaintiff’s rights.

 4            I will give plaintiff leave to amend his complaint. If plaintiff decides to file an amended

 5   complaint, the amended complaint will supersede the current complaint. See Lacey v. Maricopa

 6   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc). This means that the amended

 7   complaint must be complete on its face without reference to the prior pleading. See E.D. Cal.

 8   Local Rule 220. Once an amended complaint is filed, the current complaint no longer serves any

 9   function. Therefore, in an amended complaint, as in an original complaint, plaintiff must assert

10   each claim and allege each defendant’s involvement in sufficient detail. The amended complaint

11   should be titled “Second Amended Complaint” and refer to the appropriate case number. If

12   plaintiff does not file an amended complaint, I will either drop parties as justice requires or

13   recommend dismissal of this action for failure to follow court instructions.

14            Accordingly, it is ORDERED that:

15            1. Within sixty days from the service of this order, plaintiff must either file an

16            Amended Complaint or advise the court he wishes stand by his current complaint.

17            2. Failure to comply with this order may result in the dismissal of this action.

18            3. The clerk’s office is directed to send plaintiff a complaint form.

19
     IT IS SO ORDERED.
20
21
     Dated:      June 8, 2021
22                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         3
